Citation Nr: 0613702	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-15 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to an increased evaluation for Hepatitis C, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an effective date earlier than for the 
grant of service connection for Hepatitis C, prior to January 
15, 2003.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



INTRODUCTION

The veteran had active duty from February 1968 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In June 2005, the veteran submitted a report authored by 
Maribel Rodriquez Torres, M.D., a physician employed by a 
non-VA medical care provider.  The report was submitted 
without a waiver of initial consideration of the evidence by 
the RO - the agency of original jurisdiction.  Because a 
waiver of this due process right has not been submitted, the 
claim will be remanded.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Specifically as to the claim for an earlier effective date 
for the grant of service connection for Hepatitis C, the 
veteran has not been advised of what evidence would 
substantiate the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   
It has also recently been held that among its duties to 
notify claimants of what evidence would substantiate claims 
for benefits, VA must also provide notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. March 3, 2006).  Because such notice has not been 
provided as to the effective date claim, the earlier 
effective date claim will also be remanded.  




This matter is therefore REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for Hepatitis C 
that is not evidenced by the current 
record.  The veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO should then 
obtain these records and associate them 
with the claims folder. 

2.  The RO/AMC will also advise the 
veteran of what evidence would 
substantiate his claim for an earlier 
effective date for the grant of service 
connection for Hepatitis C, in accordance 
with the provisions of 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002) 
and implementing regulation.

3.  The RO/AMC should then readjudicate 
the veteran's claims, including any 
additional development action as it deems 
proper.  The RO/AMC will follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development and 
readjudication, if any such action does 
not resolve the claim, the RO shall issue 
the veteran a Supplemental Statement of 
the Case.  Thereafter, the case should be 
returned to the Board, if in order.
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).  However, the veteran is further advised that his 
failure to cooperate in any of the efforts deemed by the 
RO/AMC to be necessary to fully develop and adjudicate this 
matter, without good cause, may result in the claim being 
considered on the evidence now of record or denied.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






